Citation Nr: 1216406	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a facial injury, to include scarring.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from November 1959 to February 1980, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.    


FINDING OF FACT

The Veteran had a facial trauma in 1971 while in Vietnam as a result of treatment for a skin abrasion, with surgical cutting on the right side of the cheek causing painful cellulitis; the Veteran currently has a small "L"-shaped scar on his face as a permanent residual from this trauma.  


CONCLUSION OF LAW

Service connection for residuals of a facial injury, to include scarring, is warranted. U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed in more detail below, sufficient evidence is of record to grant service connection.  Therefore, discussion of VCAA is not necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

The Veteran served in combat in Vietnam during his service in the U.S. Army.  The service treatment records reflect that, in December 1971, the Veteran had some sort of irritation on his cheek that was bothersome to him.  Being in an Engineer Battalion, it appears that he sought treatment from the Company Medic who cut a large incision into the face (right cheek) to drain pus.  This was, apparently, an excessive amount of surgery, and the Veteran was referred to a physician for further treatment.  A surgeon noted that the .5 inch x .5 inch cut on the face was now spreading irritation, and that the Veteran was experiencing a great deal of pain from the trauma.  The Veteran was sent to the 24th Evacuation Hospital, where he was transferred to the 483rd United States Air Force Hospital for treatment of cellulitis.  It was noted that skin grafting would be necessary to treat this condition.  Essentially, the Veteran contends that he still retains the facial scarring from this incident as a current and chronic residual.  

The RO, in noting the extensive documentation of in-service trauma and treatment for a facial injury, scheduled the Veteran for a VA examination.  The associated report, dated in April 2008, was not based on a review of the claims file.  The examiner related the history of trauma to the face as reported by the Veteran (and substantiated by service treatment records), and after an objective examination, concluded that there was no facial scarring present.  

The Veteran, following his VA examination, has submitted the reports of two private physicians that are supportive of his claim.  The earliest letter, dated in November 2008, states that the Veteran is a patient at the Columbus Clinic, and that he "has a scar on the right jawline in inverted 'L' shape with measurements 11mm horizontal, 17mm vertical."  The next letter, dated in December 2008, stated that the Veteran had an incision on the right side of his face in 1971 that resulted in a "permanent" scar.  

The Board finds the two private reports more probative than the VA examination report.  The record establishes that an in-service incision occurred, and the presence of the small, "L"-shaped scar, however minimal, is evidence of current disability.  Based on the "permanent" nature of disability as reported in the most recent private medical assessment, the Board cocludes that the small scar on the right jaw line is a residual of the 1971 in-service trauma.  Accordingly, the criteria for service connection have been met, and the claim will be granted.  


ORDER

Entitlement to service connection for residuals of a facial injury, to include scarring, is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


